OPTIMUM FUND TRUST Optimum Small-Mid Cap Growth Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated July 29, 2015 The Board of Trustees (“Board”) of the Fund has approved the appointment of Columbus Circle Investors (“CCI”) and Peregrine Capital Management, Inc. (“Peregrine”) as sub-advisors to the Fund. It is currently anticipated that CCI and Peregrine will replace Columbia Wanger Asset Management, LLC (“CWAM”) and Wellington Management Company LLP (“Wellington Management”) as sub-advisors to this Fund in early to mid-April 2016. On or about April 11, 2016, in connection with the appointment of CCI and Peregrine as sub-advisors to the Fund, the following will replace the first paragraph in the section of the Fund’s Statement of Additional Information (SAI) entitled "Investment Manager and Other Service Providers – The Sub-advisors”: The Manager has entered into Sub-Advisory Agreements on behalf of each Fund. The Sub-Advisory Agreements obligate T. Rowe Price Associates, Inc. ("T. Rowe Price"), Massachusetts Financial Services Company ("MFS"), Columbus Circle Investors (“CCI”), Peregrine Capital Management, Inc. (“Peregrine”), EARNEST Partners, LLC ("EARNEST"), Fred Alger Management, Inc. ("Alger"), Westwood Management Corp. (“Westwood”), LSV Asset Management (“LSV”), Acadian Asset Management LLC ("Acadian"), Pacific Investment Management Company LLC ("PIMCO"), and Herndon Capital Management, LLC ("Herndon") (referred to individually as a "Sub-advisor" and collectively as the "Sub-advisors") to: (i) make investment decisions on behalf of their respective Funds; (ii) place all orders for the purchase and sale of investments for their respective Funds with brokers or dealers selected by the Manager and/or the Sub-advisors; and (iii) perform certain limited related administrative functions in connection therewith. In addition, on or about April 11, 2016, the following will replace the information in the section of the Fund’s SAI entitled, "Portfolio Managers – A. Other Accounts Managed – Optimum Small-Mid Cap Growth Fund – CWAM” and "Portfolio Managers – A. Other Accounts Managed – Optimum Small-Mid Cap Growth Fund – Wellington Management”: Optimum Small-Mid Cap Growth Fund No. of Accounts Total Assets Managed No. Of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees CCI* Clifford G. Fox, CFA Registered Investment Companies 4 $403 million 0 $0 Other Pooled Investment Vehicles 3 $146 million 0 $0 Other Accounts 88 $3,519 million 1 $50 million Michael Iacono, CFA Registered Investment Companies 3 $341 million 0 $0 Other Pooled Investment Vehicles 4 $403 million 0 $0 Other Accounts 88 $3,519 million 1 $50 million Katerina Wasserman Registered Investment Companies 4 $403 million 0 $0 Other Pooled Investment Vehicles 3 $146 million 0 $0 Other Accounts 88 $3,519 million 1 $50 million Peregrine* William A. Grierson, CFA Registered Investment Companies 2 $1,171.8 million 0 $0 Other Pooled Investment Vehicles 0
